UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin 53233 (414) 299-2000 August 22, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Rule 17g-1(g) Fidelity Bond Filing –Fidelity Bond Coverage SharesPost 100 Fund (333-184361; 811-22759) Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 17g-1(g) under the Investment Company Act of 1940, please find the following documents: A copy of the executed Fidelity Bond for the period effective July 19, 2013, through July 19, 2014, is enclosed as EXHIBIT 1 (the “Bond”). A copy of the Resolutions of the Board of Trustees, including all of the Trustees who are not “interested persons” of the Fund, approving the Bond is enclosed as EXHIBIT 2; and A one year premium of $2,500 has been paid for the $500,000 bond for the period of July 19, 2013 to July 19, 2014. Sincerely, /s/ John S. Patterson Fund Administration
